DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Amendments and Remarks, filed 8 March 2021, in the matter of Application N° 15/406,635.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 has been properly canceled.
Claims 2, 3, and 5-17 have been amended.  Claims 3 and 5-17 have been fundamentally amended to properly depend from claim 2.  Claim 2 has been additionally amended to add the language that the tissue is “shaped to conform to the area of the exposed surface of the water contained” in a toilet.  The terms “operational,” “hydra-spun,” and “without latex binders” have been removed from the claim.  Applicant’s unsupported recitations directed to the “segmented” portions and sections, crystal agents, etc. have been removed from the claim as well.
Claims 5, 9, and 10 have been amended to reflect that the fibers are interwoven.
Claim 7 has been amended to remove ammonia and add that the remaining disinfectant compounds may alternatively be used in combination.
Claim 11 has been amended to recite additional limitations to the disinfectant agent.  Claims 13-16 have been amended to correct spellings for those agents which the disinfectant agent is recited as further comprising.
Claim 17 has been amended to recite that the tissue further comprises one or more “crystal” agents and they are made of silica.
Claims 18-21 are newly added.

Claim 21 is directed to a method of using the composition of claim 2.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed because it is directed to a method of use. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP §821.03.
No new matter appears to have been added with these amendments.
Thus, claims 2, 3, and 5-20 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Claim Objections
Applicant’s amendments to each of claims 2 and 14-16 are adequate in overcoming each of the previously raised or maintained objections to the claims.  Said objections are withdrawn.


Rejection under 35 USC 112
Applicant’s amendments to claims 15 and 16 removing the “sodium carbonate” limitation is adequate in overcoming the previously maintained indefiniteness rejection.
Applicant’s amendments correcting the dependency of the remaining dependent claims 3 and 5-17 is adequate in overcoming the rejection for improper dependent claims under paragraph (d) of the statute.
Applicant’s amendment to claim 2 adding the component limitations of aroma chemical agent and disinfectant agent provide proper antecedent basis to claims 6 and 7 and allow them to properly depend.
Applicant’s amendments to each of claims 4, 6, 7, 11, and 13-17 correct each of the previously raised antecedent basis issues.
Removal of the trademark term Hydra-spun from claim 2 overcomes the previously raised indefiniteness rejection.
Lastly, the removal of “ammonia” from claim 7 is acknowledged as overcoming the previously raised enablement issue.
For the reasons discussed above, each of the foregoing rejections is withdrawn.

Maintained Objections and Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 August 2020 since the art which was previously cited continues to read on the amended and/or previously recited limitations.


Specification
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP §608.01(o).  Correction of the following is required: removal from the claims, recitations referring to where the tissue is a “solid single unit being bounded by top end, bottom end, and opposing sides.”
The Examiner cannot find support for these structural limitations in any portion of the originally filed disclosure, including the drawings.  Of particular note is that the Drawing depicts a single (non-segmented) tissue leaf.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding the size of the tissue, claim 2 recites that it has a circumference or a perimeter, which while redundant, is not considered to be indefinite.  What is considered to render the claimed invention indefinite, however, is the following recitation pertaining to its size, wherein it is “slightly smaller than the circumference of the operational toilet bowl thereby covering substantially the central part of the water within the operational toilet bowl preventing water backsplash”.
The above emphasized terms or phrases are, in view of MPEP §2173.05(b), relative terminology or “terms of degree,” and render the claim indefinite.
MPEP §2173.05(b)(II) states that “A claim may be rendered indefinite by reference to an object that is variable.”  In the instant case, the Examiner acknowledges that it is Applicant’s intent for the tissue composition to rest inside of a toilet bowl and that it will cover at least a portion of the water found within.  However, the quantity of the object of intent, notably the water, varies in its level within a toilet at any given time.  Thus, the claim is rendered indefinite because it is unclear what the actual dimension of the tissue being claimed is because it is unclear as to what degree the water is to be covered.  Arguably, this recited degree ranges from covering only “substantially the central part of the water” to seemingly the entirety of the water, given the recitation of preventing backsplash.
Further the claim is rendered indefinite as it is unclear how much of the water in the operational toilet is considered to represent “the central part,” let alone “substantially, the central part.”
Clarification of the language is recommended.

Response to Arguments
Applicant’s filed response with regard to the indefiniteness rejection of claim 2 under 35 USC 112, paragraph (b), have been fully considered but they are not persuasive. 
Applicant states that the indefinite term “slightly smaller” has been removed from claim 2. 
The Examiner, response respectfully notes that the term is still present in the claim.
The rejection is, therefore, maintained for the reasons of record.




Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US Pre-Grant Publication Nº 2009/0286437 A1) in view of Menter et al. (USPN 4,010,497 A) and Luu et al. (USPN 9,237,831 B1; of record) with additional evidence provided by the Handbook of Pharmaceutical Excipients (6th Ed., 2009).
Applicant’s invention is directed to a segmented paper article comprising a plurality of crystal agents, wherein said crystal agent is selected from the group consisting of one or more aroma chemical “elements,” one or more disinfectant chemical “elements,” or a combination thereof.  The limitation reciting that the paper article possesses a circumference or perimeter is considered to be an inherent feature of the recited article.  Additionally, the recited limitations directed to the article’s use in a toilet bowl, lying atop the water contained in said bowl, and preventing backsplash, are all considered to be recitations of intended use.  The Examiner respectfully maintains the position that the instantly claimed article is drawn to an impregnated, segmented paper article.  Said paper article is composed of interwoven fibers made from materials which exclude latex binders and which are hydrospun (aka spunbond). 
The Examiner notes further that the tissue is recited as being a single unit which is bound by a top end, a bottom end, and opposing sides, but then further recited as being a sheet in the singular form.  The Examiner will broadly and reasonably consider the claim as being directed to a sheet in the singular form.
Cunningham discloses dry “wipe” compositions which comprise fibrous sheet material and a dehydrated bead comprising an active agent and an encapsulation material that surrounds the active agent, the dehydrated bead being capable of hydrating to become a hydrated rupturable bead upon contact with an aqueous solution.  The dehydrated bead is embedded within the interior of the fibrous sheet material (see e.g., claim 18).
Given the composition’s disclosed structural feature of being a “sheet,” the Examiner advances that it necessarily possesses dimension and therefore meets the instant recitation of having a perimeter.
The reference does not expressly disclose that the produced fibrous sheet material is an article which may be used in conjunction with a toilet bowl, or more specifically, a paper product placed on top of toilet water to guard against splashing.  The reference does provide a more general disclosure at ¶[0039], for instance, that the practiced compositions are “suitable for use in a number of personal care products, such as wipe products, such as medical wraps and bandages, paper towels and the like.”  The passage also states that “[a]lthough described primarily herein in relation the wipes, it will be recognized by one skilled in the art that the beads described herein could be incorporated into any one or more of the other products listed above, using the techniques described herein.”
The structural limitations recited by the claim which are not overtly disclosed by Cunningham are considered to be remedied by such state-of-the-art showings as Menter.
The teachings of Menter are directed to a toilet splash guard which is disclosed further as being a coated paper product which is shaped to conform with the shape of the exposed surface area of the water in a commode (see e.g., Abstract).  The paper product is disclosed as being biodegradable and contains, either coated thereon or impregnated therein, a biocidal or germicidal material (see e.g., Abstract and claims).  Additional compounds are taught as being impregnated within the practiced paper product and include perfumes and detergents (aka surfactants) (see col. 2, lines 47-51).  Figures 1-3 of the reference provide a structural disclosure which is considered to teach not only the intended use of the claimed article, but also its inherent circumference or perimeter, as well as the segmentation limitations.
Though the reference expressly discloses that additional compositions are impregnated into the practiced article, Menter is considered deficient because the disinfecting agents are not disclosed as being embedded in crystalline form within the paper structure.
The teachings of Cunningham are considered to remedy this in its teachings of the different types of active agents which may be contained within its practiced rupturable beads.  Paragraph [0028] for instance, discloses that examples of suitable active agents will include fragrances and botanical extracts, the latter of which is considered to read on Applicant’s recitation of leaf protein extracts.  The same passage also teaches that the embedded beads can contain antimicrobial agents.  Paragraph [0030] discloses additional more generic classes of suitable active agents such as surfactants and biocides which may be contained in the frangible beads.
Regarding the material of the recited article, both references are considered to teach and suggest that the tissue itself is prepared from a material which is biodegradable, soft, and absorbent.  Paragraph [0041] of Cunningham, for instance teaches that materials suitable for uses in producing the substrate are typically made from a fibrous sheet material which may be woven or nonwoven.  Such materials may include nonwoven fibrous sheet materials which include meltblown, coform, air-laid, bonded-carded web materials, spunlace, hydroentangled materials, and combinations thereof. Such materials can be comprised of synthetic or natural fibers, or a combination thereof.”
Regarding the embedding material of its practiced article, Menter does not disclose the manner in which its products are produced.  However, it does disclose that it is formed using biodegradable paper material (see e.g., Abstract).  
Regarding the crystalline aspect of the recited embedded materials, Cunningham is considered to teach and suggest this as well.  Therein, the encapsulation materials used to form the beads which are embedded within the fibrous sheet material are preferably taught as being selected from such compounds as lactose, cellulose, and HPMC (see e.g., claim 19).  Paragraph [0026] teaches alternative materials which are also considered to be suitable in providing the disclosed active encapsulation.  One of the disclosed materials is under the tradename Lipobeads™ and is taught as being a microbead structure which comprises microcrystalline cellulose.  As is implied by the name of the compound and as defined by the state of the art, this particular form of cellulose is cellulose in crystalline form (see e.g., Handbook of Pharmaceutical Excipients; 6th Ed., 2009; pp. 129-133).  Therein, what can be discerned from the teachings of Cunningham is that the active ingredients which are embedded in the dry, fibrous, sheet material are taught and suggested as being contained within a crystalline structure or at the very least, encapsulated within a material which is crystalline in part.
Thus, given the combined guidance provided by Cunningham, Menter, and the Handbook, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the article recited by claims 2-10 of the instantly recited invention.  
As discussed above, Cunningham is considered to teach and suggest each of the recited compositional and structural limitations with the exception of the shape and partitioning (or segmenting) of the article.  Menter is discussed as remediating this deficiency as well as providing motivational overlap in the technological teachings.  Therein, Menter discloses a toilet splash guard liner which has embedded within it disinfectants, surfactants (detergents), and perfumes (fragrances).  Also as discussed above, Menter’s key deficiency is that the impregnated actives of its paper splash guard are not in crystalline form.  This is remedied by Cunningham’s disclosure of the encapsulating material for its impregnated actives comprising a crystalline form of cellulose (microcrystalline cellulose).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
The limitations of claim 11 recite that the disinfectant chemical further comprises: a thickening agent, a foaming agent, or a sodium carbonate agent.  Claim 17 recites that the crystal agent is made of (comprises silica).
Both of the reference, as discussed above, teach and suggest that the active compounds which may be embedded within the respective paper products may be defined as being a detergent (aka foaming agent).  Additionally, ¶[0030] teaches and suggests that silicates are a suitable active agent which may be encapsulated and embedded within the practiced fibrous sheet material.
The limitations recited in claim 12 are such that the tissue further comprises a coated element which dissolves in water.  Applicant’s instant specification does not provide a compositional definition for this “element.”  However, what can be gleaned from the claim is that the coating agent must be water-soluble.  As such, any showing of water soluble coating in the art will be considered to read on the element as well as the properties recited in association with said element.  See MPEP §2112.01(I) and (II).
The teachings of Cunningham are noted as disclosing a biodegradable paper product with crystalline-encapsulated embedded actives.  However, the practiced compositions do not expressly discuss the addition of a water-soluble coating material.
Menter is considered to once again remedy this deficiency insomuch as the practiced disinfectant toilet splash guard paper is also taught as possessing a coating composition (see e.g., Abstract, claims).  Furthermore, since the product of Menter is disclosed as being a biodegradable paper product, the reference is also considered to minimally suggest, if not teach, that the coating is soluble in water, particularly since the paper ultimately biodegrades.
The limitations recited in claim 13 are such that the mixture of the disinfectant chemical element (agent?) further comprises a foaming agent that is cocamide monoethanolamine (MEA).
As discussed above, both Cunningham and Menter teach and suggest the inclusion of detergents (aka surfactants) as compounds which may be embedded within their respective biodegradable paper products.  However, neither reference defines the detergent as the recited foaming agent.
Of further note, Cunningham teaches and suggests in ¶[0030] that “foams” are a generic form of active substance suitable to be encapsulated and embedded within its paper product.
This particular deficiency is considered to be remedied by the teachings of Luu which are already of record.
Of particular importance with respect to the contributions of Luu to the state of the art however, is that it teaches a system which comprises the calendared, roll of paper and a water-soluble sheet soap used to make a foam cleanser which is applied to the sheet which forms the final composition (see e.g., Abstract).  The contained composition which is applied to the paper comprises additives such as a filler (e.g., silica; col. 13, lines 1-11), buffers (e.g., sodium carbonate; col. 14, line 47 to col. 15, line 11), and a foaming agent or booster (e.g., cocamide diethanolamine (DEA); see e.g., col. 11, lines 40-43).
The Examiner concedes that the compositions practiced by Luu are not expressly in line with the teachings of Menter or Cunningham.  That is, while the end-use paper products of Luu are taught and suggested as taking on various suitable paper formats such as toilet paper, tissue, paper towels, etc. (see e.g., col. 5, lines 30-40) which are common amongst the three references, the distinction that Luu has with respect to Menter and Cunningham is that the disinfecting and aromatic compositions which are associated with Luu’s product are not embedded within the end-use products.  They are added to the paper product in the form of a formulation administered from a pump bottle (see e.g., Figure 4).
Regardless of this specific deficiency, the teachings of Luu are still considered to supplement the disinfectant teachings of both Menter and Cunningham.  That is, both references teach that disinfectant compounds such as antimicrobials and detergents (surfactants) are embedded within their respective paper products.
Luu is considered to supplement the teachings of these references insomuch as it discloses and suggests adding cocamide MEA, sodium carbonate, and silica to its paper products.  To this end, the reference is considered to provide ample motivation the ordinarily skilled artisan to modify the teachings of both Menter and Cunningham to include the compounds taught by Luu.  Menter and Cunningham, as discussed both provide generic disclosures of the compounds taught by Luu.  Therefore modifying these references with the more specific compounds disclosed by Luu would provide a person of ordinary skill in the art a reasonable expectation of producing any of the compositions recited by claims 13-17.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s amendments and arguments with regard to the rejection of claims 2, 3, and 5-20 under 35 USC 103(a) as being unpatentable over the combined teachings of Cunningham et al., Menter et al., Luu et al., and the Handbook of Pharmaceutical Excipients have been fully considered but they are not persuasive.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pursuant to this point, Applicant traverses the rejection based on the teachings of Menter alone.  More specifically, the teachings of Menter are noted by Applicant as accomplishing the instant intended use of stopping splash and killing fecal and urine germs.  However, it is Applicant’s position that Menter does not teach the amended limitation of the tissue being a “solid unitary unit.”  It is argued that the tissue of Menter has slits whereas the instant tissue composition does not.
The Examiner having considered Applicant’s position respectfully finds the argument unpersuasive, particularly in view of the language amended into the claim (see also New Rejections below).  Therein, Applicant now recites the language that “the tissue [is] a solid single unit being bounded by a top end, bottom end, and opposing sides; the single unit being solid and continuous as well as defined by one or more portions…”
The added language is called out here in response to Applicant’s assertion against the structure of Menter because it is 1) not altogether clear exactly what structure is being claimed, and 2) given the previous point, the Examiner maintains that the broadest reasonable interpretation of the claim suggests that the tissue structure disclosed by the reference is not excluded.
Applicant’s next assertion states that the “Menter disinfectant components are significantly different that the present invention” and that “[a] bead construction is structurally different than a crystal construction.”
The Examiner, in response, agrees with the second of the two statements.  However, the Examiner submits that the argument is no longer germane to the claims as amended.
Therein, Applicant’s amended recitation of one or more crystal agent is governed by its composition, namely that it simply comprises silica.  While the Examiner concedes that Menter does not teach the presence of silica in its practiced toilet splash guards, it is respectfully pointed out again that Menter is not relied upon to provide this teaching; this deficiency is remedied by the teachings of Luu.
Applicant has provided no remarks or traversal of any kind against the teachings of Luu.
Applicant’s remarks add that “[h]ydartion does not change the structure of beads versus crystals” and that “[m]icrocrystalline cellulose is a refined wood pulp, whereas crystal is a solid with symmetrical plane faces.”
The Examiner acknowledges the remarks, but again respectfully submits that they are no longer germane in view of the amendment that defines the crystal agent as comprising silica.
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  At issue are the following limitations recited in claims 2 and 7:
From claim 18:
“…the one or more sections being impregnated with a plurality of crystal agents, the plurality of crystal agents having one or more aroma chemical elements and one or more disinfectant chemical elements.”
From claim 20:
“…wherein the one or more disinfectant chemical element is selected from the group consisting of surfactant, sodium hypochlorite, ammonia, glycerin, and citric acid.”
Given the respective recitations of the claims, the Examiner understands that 
The specification, while being considered enabling for some mixtures of the discussed disinfectant chemical elements, does not reasonably provide enablement for a formulation comprising a combination of sodium hypochlorite and ammonia.
The defining compounds provided in the listing in claim 20 are noted as being written using improper Markush language and as requiring a mixture (i.e., two or more) in the composition.  The instant specification notes that this is the case (see e.g., ¶¶[003] and [010]).
The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation.  MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include:

(A) The nature of the invention.  
The claims in question are drawn to a tissue paper composition having embedded therein, crystalline compounds which may either be disinfectant crystals or aroma crystals.  Each type of crystal is defined as being composed of a mixture (i.e., more than one) disinfectant compound or aroma compound.
 (B) The breadth of the claims.
The breadth of the claimed composition, as mentioned above, is such that the broader scope of claim 18 and the more narrowly recited scope of claim 20 provide for a combination of sodium hypochlorite and ammonia.
Thus, while the scope of the claimed composition as interpreted in light of the instant specification is not unreasonably broad, it does provide a combination which is known to be harmful, toxic, and potentially fatal to the ordinarily skilled artisan.
(C) The level of predictability in the art.  
The level of predictability for in the prior art is high.  Therein, the cautionary nature of the combination of these two compounds is well-documented in the prior art.
For instance, the Safety Handling Guidelines provided by SLAC for sodium hypochlorite express concerns over its reactivity with ammonia, indicating that the combination of the two could lead to the production of chloramine gas (www-group.slac.stanford.edu/esh/eshmanual/references/chemsafetyGuideSodiumHypochlorite.pdf).
Applicant’s specification discusses none of these hazards.  Thus, based on the evidence available in the state of the art, the Examiner concludes that the level of predictability is high.

(D) The amount of direction provided by the inventor. 
Applicant’s instant specification provides no guidance, examples, or embodiments which safely contain or combine sodium hypochlorite and ammonia in crystalline form in the same tissue for safe administration to a toilet or within any close proximity to an ordinarily skilled user.
(E) The quantity of experimentation needed to make or use the invention. 
As such, the disclosure of the instant specification is insufficient with regard to its support for safely combining these two agents within the same tissue paper composition for its intended use within proximity of the ordinarily skilled user.  To this end, the Examiner concludes based on the evidence provided, that a high quantity of experimentation would be required to make and/or use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, Applicant’s amendments to the claims recite that the claimed tissue is “a solid single unit being bounded by a top end, bottom end, and opposing sides; the single unit being solid and continuous as well as defined by one or more portions…” (claim 2).
The Examiner considers the amended recitations to render the claim indefinite because it is unclear exactly what structure Applicant is attempting to define within the claim.
On one hand the tissue is a single, “solid,” unit which is continuous.  However, the same tissue is recited as being bound at the top, bottom, and opposing sides which seems to suggest a segmented structure.  What is additionally unclear is the structural relation to the recited tissue that the other potential portions have.  Stated another way, it is unclear how and at what points the other potential portions are attached to the claimed tissue.  Are they attached adjacently via perforations?  Are they bound by being stacked (aka ply)?
Clarification is respectfully recommended.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As amended, claim 2 recites that “the one or more portions [are] impregnated with dehydrated solid particles consisting of an aroma chemical element and a disinfectant chemical element.” [emphases added]
Claim 11 recites that the disinfectant chemical further comprises an agent selected from the group consisting of a thickening agent, a foaming agent, and a sodium carbonate agent.  Claims 13-16 are directed to species that define the added agent.
 The claims are considered to improperly depend from claim 2 since the dehydrated particles limitation of the claim is closed; it recites that it consists of either an aroma element or a disinfectant agent.  Thus, to recite that these particles further comprise an additional agent is to recite adding something to a closed limitation.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

All claims have been rejected; no claims are allowed.

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615